        Case 4:15-md-02624-HSG Document 260 Filed 05/06/19 Page 1 of 7



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTHERN CALIFORNIA
 9                                  OAKLAND DIVISION

10   IN RE: LENOVO ADWARE LITIGATION         CASE NO. 5:15-md-02624-HSG

11   This Document Relates to All Cases      [PROPOSED] FINAL JUDGMENT

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27
28
      [PROPOSED] FINAL JUDGMENT
      CASE NO. 5:15-md-02624-HSG
         Case 4:15-md-02624-HSG Document 260 Filed 05/06/19 Page 2 of 7



 1          This matter came before the Court for hearing pursuant to the Order Preliminarily Approving

 2   Class Action Settlement and Providing for Notice, dated November 21, 2018 (“Preliminary Approval

 3   Order”), on the motion of Plaintiffs for approval of proposed class action settlements (collectively,

 4   the “Settlement”) with Defendants Lenovo (United States) Inc. (“Lenovo”) and Superfish Inc.

 5   (“Superfish”). Due and adequate notice having been given of the Settlement as required by the

 6   Preliminary Approval Order, the Court having considered all papers filed and proceedings conducted

 7   herein, and good cause appearing therefor, it is hereby ORDERED, ADJUDGED and DECREED as

 8   follows:

 9          1.      This Final Judgment incorporates by reference the definitions in the Settlement

10   Agreement with Lenovo dated July 11, 2018 (the “Agreement”), and all defined terms used herein

11   have the same meanings ascribed to them in the Agreement.

12          2.      This Final Judgment also incorporates by reference the April 24, 2019 Order Granting

13   Motion for Final Approval of Class Action Settlement and Motion for Attorneys’ Fees, Expenses,

14   and Service Awards, Dkt. No. 258 (“Final Approval Order”).

15          3.      This Court has jurisdiction over the subject matter of the Litigation and over all Parties

16   thereto.

17          4.      The Court reaffirms its findings, rendered in the Preliminary Approval Order, that for

18   purposes of the Settlement, all prerequisites for maintenance of a class action set forth in Federal

19   Rules of Civil Procedure 23(a) and (b)(3) are satisfied. The Court hereby makes final its

20   appointments of Class Counsel and Class Representatives and its preliminary certification of the

21   Settlement Class, defined as: All Persons who purchased one or more of the following computers, not

22   for resale, within the United States between September 1, 2014 and February 28, 2015:

23                  •   G Series: G410, G510, G710, G40-70, G50-70, G40-30, G50-30, G50-45
                    •   U Series: U430P, U430Touch, U530Touch
24                  •   Y Series: Y40-70, Y50-70
                    •   Z Series: Z50-75, Z40-70, Z50-70
25                  •   Flex Series: Flex2 14D, Flex2 15D, Flex2 14, Flex2 15, Flex2 15(BTM), Flex 10
                    •   MIIX Series: MIIX2-10, MIIX2-11
26                  •   YOGA Series: YOGA2Pro-13, YOGA2-13, YOGA2-11BTM, YOGA2-11HSW
27   Excluded from this Class are Defendants, the officers, directors, and affiliates of Defendants at all

28   relevant times, members of their immediate families and their legal representatives, heirs, successors,
       [PROPOSED] FINAL JUDGMENT                                                                             1
       CASE NO. 5:15-md-02624-HSG
         Case 4:15-md-02624-HSG Document 260 Filed 05/06/19 Page 3 of 7



 1   or assigns, and any entity in which Defendants have or had a controlling interest.

 2          4.      The Court reaffirms its grant of final approval of the Settlement, rendered in the Final

 3   Approval Order, and finds that it is, in all respects, fair, reasonable, and adequate and in the best

 4   interests of the Settlement Class.

 5          5.      The Court reaffirms its finding, rendered in the Final Approval Order, that notice of

 6   this Settlement was given to Class Members in accordance with the Preliminary Approval Order and

 7   constituted the best notice practicable of the proceedings and matters set forth therein, including the

 8   Settlement, to all Persons entitled to such notice, and that this notice satisfied the requirements of

 9   Federal Rule of Civil Procedure 23 and of due process.

10          6.      The Court directs the Parties and the Claims Administrator to implement the

11   Settlement according to its terms and conditions, including the Plan of Allocation.

12          7.      Upon the Effective Date, Plaintiffs and all Settlement Class Members shall be deemed

13   to have, and by operation of this Judgment shall have, fully, finally, and forever released,

14   relinquished, and discharged the Released Parties from all Released Claims.

15          8.      The Persons identified in Exhibit 1 hereto requested exclusion from the Settlement

16   Class as of the Opt-Out Deadline. These Persons shall not share in the benefits of the Settlement, and

17   this Final Judgment does not affect their legal rights to pursue any claims they may have against

18   Lenovo or Superfish. All other members of the Class are hereinafter barred and permanently enjoined

19   from prosecuting any Released Claims against Lenovo or Superfish in any court, administrative

20   agency, arbitral forum, or other tribunal.

21          9.      Neither Class Counsel’s motion for attorneys’ fees, reimbursement of litigation

22   expenses, and service awards for Plaintiffs, nor any order entered by this Court thereon, shall in any

23   way disturb or affect this Judgment, and all such matters shall be considered separate from this

24   Judgment.

25          10.     Neither the Settlement, nor any act performed or document executed pursuant to or in

26   furtherance of the Settlement or its associated agreements, is or may be deemed to be or may be used

27   as an admission of, or evidence of, (a) the validity of any Released Claim, (b) any wrongdoing or

28
       [PROPOSED] FINAL JUDGMENT                                                                               2
       CASE NO. 5:15-md-02624-HSG
         Case 4:15-md-02624-HSG Document 260 Filed 05/06/19 Page 4 of 7



 1   liability of Lenovo or Superfish, or (c) any fault or omission of Lenovo or Superfish in any

 2   proceeding in any court, administrative agency, arbitral forum, or other tribunal.

 3              11.    Without affecting the finality of this Judgment, this Court reserves exclusive

 4   jurisdiction over all matters related to administration, consummation, enforcement, and interpretation

 5   of the Settlement, its associated agreements, and this Final Judgment, including (a) distribution or

 6   disposition of the Settlement Fund; (b) further proceedings, if necessary, on the motion for attorneys’

 7   fees, reimbursement of litigation expenses, and service awards for Plaintiffs; and (c) the Settling

 8   Parties for the purpose of construing, enforcing, and administering the Settlement and its associated

 9   agreements. If Lenovo and/or Superfish fail(s) to fulfill its or their obligations under the Settlement

10   and its associated agreement(s), the Court retains authority to vacate the provisions of this Judgment

11   releasing, relinquishing, and discharging, and barring and enjoining the prosecution of, the Released

12   Claims against the Released Parties, and to reinstate the Released Claims against the Released

13   Parties.

14              12.    If the Settlement does not become effective under the terms of the Agreements, then

15   this Judgment shall be rendered null and void to the extent provided by and in accordance with the

16   Agreements and shall be vacated and, in such event, all orders entered and releases delivered in

17   connection herewith shall be null and void to the extent provided by and in accordance with the

18   Agreements.

19              13.    The Action is hereby dismissed, with prejudice.

20              IT IS SO ORDERED.

21

22
     DATED:           5/6/2019
23                                           HONORABLE HAYWOOD S. GILLIAM, JR.
                                             UNITED STATES DISTRICT JUDGE
24

25

26
27
28
       [PROPOSED] FINAL JUDGMENT                                                                               3
       CASE NO. 5:15-md-02624-HSG
Case 4:15-md-02624-HSG Document 260 Filed 05/06/19 Page 5 of 7




           EXHIBIT 1
       Case 4:15-md-02624-HSG Document 260 Filed 05/06/19 Page 6 of 7
EXCLUSION REQUESTS

NUMBER    SIGNATURE
   1      ALICE COOKSEY
   2      ANA DS
   3      ANDREA M BAILIE
   4      ASHLEY MATTALIANO
   5      BARBARA TERRELL POA FOR CAROL KLINE
   6      BHARATH KV
   7      CARLOS PRADO
   8      CHARLENE GODINEZ
   9      DALE ODERMAN
  10      DANNY L MARTIN
  11      DENISE REINHOLTZ
  12      EDWINA GERENA
  13      ELMER E BUSTILLO
  14      EMMA HOBDEN
  15      ERIC WOLD
  16      GREGORY KNIPP
  17      ISIS WOZNIAK
  18      JERRY LABERGE
  19      JOSIP FLEISCHER
  20      JULIE ANDERSON
  21      KATHERINE MURPHY
  22      KIRSTEN DOMINGUEZ
  23      LINDA MAITA
  24      MARIA KRITIKOS
  25      MARILYN ANNETTE COLE
  26      MARVIN MEYER
  27      MARY PHILLIPS
  28      MATT DUDEK
  29      MEGAN CAREY
  30      MUNTAKIM M CHOUDHURY
  31      NICHOLAS G WIMME
  32      PATRICIA ALBRECHT
  33      PAUL HNIZDIL
  34      RACHEL MOELLER
  35      RANDALL J. VERLIN
  36      ROBERT JOSEPH MONTEAGUDO
  37      RONALD HOLCOMB
  38      RUPA KOKILAM LOGANATHAN
  39      SHARON HARRIGAN
  40      SHELDON LITWILLER
  41      TESSA PELTIER
  42      TIA COLLINGS
  43      VANESSA CARDONA
       Case 4:15-md-02624-HSG Document 260 Filed 05/06/19 Page 7 of 7
EXCLUSION REQUESTS

NUMBER    SIGNATURE
  44      ALEXEY STEPKIN
  45      ART KIDWELL
  46      ARYA JAVIDI
  47      ASIM THAKORE
  48      CRISTIAN GARBOAN
  49      DANIEL SORIANO
  50      DEREK GAGNON
  51      ELIZABETH URBANUCCI
  52      GIOVANNI PELUYERA
  53      GRICELDA MORENO
  54      JAIREN PROPST
  55      JAMES KIM
  56      JASMIN CORNEJO
  57      JOAN HARBESON
  58      JUSTIN MEDEIROS
  59      KATIE MARTIN
  60      LARRY MILLER
  61      LAURA LEE
  62      MARYAM GIV
  63      MICHAEL TOLEDO
  64      MOAZZAM BUTT
  65      NICOLE S. FLORES PABÓN
  66      PATRICK MORSCHES
  67      RAM ANIRUDH KUCHIBHOTLA
  68      ROBERT ODONNELL
  69      SANJAY KOTHARI
  70      SONIA MALEK
  71      TAMMY HALE
  72      THOMAS HERNANDEZ
  73      TOM JING
  74      TYLER FRANCE
  75      VITALIUS BRAND
  76      WILLIAM VINCENT
  77      ZACH BARTSCH
